EXHIBIT 10.84


FIRST AMENDMENT TO
AMENDED AND RESTATED
DEFERRED COMPENSATION AGREEMENT

THIS AMENDMENT is made this 9th day of December, 2011 by and between The
Connecticut Water Company (together with any affiliated companies hereinafter
collectively referred to as the “Employer”), and David C. Benoit (hereinafter
referred to as the “Employee”).
WITNESSETH:
WHEREAS, the Employer and the Employee entered into an Amended and Restated
Deferred Compensation Agreement (the “Agreement”) dated February 1, 2011; and
WHEREAS, the Employer and the Employee reserved the right to amend said
Agreement; and
WHEREAS, the Employer and the Employee wish to amend the Agreement in the
particular set forth below;
NOW, THEREFORE, the parties hereto agree as follows:
1.The following two sentences are added to subsection (a) of Section 3 at the
end thereof:
“Effective January 1, 2012, the phrase “3 percentage points” in the first
sentence of the second unnumbered paragraph of this subsection (a) of this
Section 3 shall be replaced by the phrase “4 percentage points.” This change
shall not impact the crediting of interest for periods prior to January 1,
2012.”
2.    Except as hereinabove modified and amended, the Agreement shall remain in
full force and effect.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed.
 
 
THE CONNECTICUT WATER COMPANY
 
 
 
 
12.22.11
 
By:
/s/ Kristen A. Johnson
Date
 
 
 
 
 
 
 
12/9/11
 
/s/ David C. Benoit
Date
 
David C. Benoit







113227029v1